DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1- 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. 
Regarding Claim 1. Claim 1 contains the limitation: 
“the parting section is formed at an angle that supports a ride feeling of an occupant”.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “a ride feeling” in Claim 1 is used by the claim to mean “an angle that substantially coincides with an axis toward the inside of the vehicle interior among axes radially extending from a vanishing point on a side in front of the vehicle when the driver who is sitting on the driver's seat visually checks the side in front of the vehicle”, while the accepted meaning is “the quality of comfort or smoothness offered by a vehicle while it is being driven, as an emotional; state perceived by the driver or passenger”. The term is indefinite because the specification does not clearly redefine the term.
Regarding Claims 2-6. Claims 2-6 are rejected under 35 USC §112(b) for containing the indefinite subject matter of their parent claim.

In support of compact prosecution, the above sited limitation is  construed: 
“the parting section is formed at an angle that substantially coincides with an axis toward the inside of the vehicle interior extending from a vanishing point on a side in front of the vehicle when the driver who is sitting on the driver's seat visually checks the side in front of the vehicle”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2019/0233018) in view of Nakamura (US 2021/0031631). All reference is to Tanaka unless indicated otherwise.

Regarding Claim 1 (Original), Tanaka teaches a joining structure between a front pillar trim and an instrument panel, wherein 
the front pillar trim [fig. 1 @20] comprises an upper trim [fig. 1 @64] and a lower trim [fig. 1 @62], 
the lower trim [fig. 1 @62] and the upper trim [fig. 1 @64] are coupled [figs. 1 illustrates 50 running vertically and coupling 64 and 62] via a coupling section [fig. 1 @50];
the lower trim [fig. 1 @62] has an extension section [figs. 1-3 @24] extending from the coupling section [figs. 1-3 @50] toward an inward side in a vehicle width direction [fig. 3 illustrates 24 extending from 50 in the IN direction] and abutting [¶0048 teaches 24 lies next to instrument panel 22 , insertion portions 24A connect into instrument panel 22, fig. 1 illustrates lines formed where 24 and 22 meet] the instrument panel [fig. 1 @22], 
a parting section [edge of cover 24, ¶0050, “A peripheral edge at the vehicle width direction inner side of the cover 24 is, for example, disposed along an imaginary line (not illustrated in the drawings) linking between a vehicle width direction inner end portion of the main body 62 of the front garnish 60 and a vehicle width direction inner end portion of the main body 72 of the rear garnish 70”]. is formed between the extension section [figs. 1-3 @24] and the instrument panel [fig. 1 @22]
Tanaka does not teach the parting section is formed at an angle that supports a ride feeling of an occupant
Nakamura teaches a parting section [fig. 4 @114a] is formed at an angle that supports an axis feeling of an occupant [¶0058, “each of the ridge lines 114a as a given region of the outer edge of the instrument cluster hood 114 is approximately coincident with a corresponding one of the axis lines Af oriented from the vanishing point P toward the vehicle interior, so that the “axis feeling” is assisted in the vicinity of the center of the field-of-view of the driver, and thereby it is possible to effectively assist the “axis feeling” of the driver”]	
Before the application was filed it would have been obvious to one ordinary skill in the art to incorporate the concept of forming a region on the outer edge of the instrument panel, as taught by Nakamura, into the joining structure between the front pillar trim and the instrument panel, taught by Tanaka, so that it becomes easier for the driver to obtain the “axis feeling”, and adequately figure out the position of an own vehicle in a space where the vehicle travels (Nakamura: ¶0053)
Tanaka in view of Nakamura does not teach the ride feeling is an axis feeling
	Before the application was filed, one of ordinary skill in the art would understand that both ride feeling and axis feeling described a vehicle occupant’s ability to understand the position of their vehicle in the traveling space by using interior and exterior visual clues. By projecting lines back from a vanishing point and marking those lines in the vehicle interior structure, the occupant is able to use those parts of the vehicle structure to help determine the vehicles spatial orientation. The visual input received from the vanishing lines in addition the other visual clues improves the occupants feeling that they understand their vehicles position in the traveling space.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Nakamura and Sakabe (US 2019/0144042). All reference is to Tanaka unless indicated otherwise.

Regarding Claim 2 (Original), Tanaka in view of Nakamura teach the joining structure of the front pillar trim and the instrument panel according to Claim 1, wherein the front pillar trim comprises 
a rear upper trim [fig. 1 @72] disposed on a side further rearward [fig. 1 illustrates claimed structure] in a vehicle than the upper trim [fig. 1 @64], 
the rear upper trim [fig. 1 @72] and the upper trim [fig. 1 @64] are coupled via an upper coupling section [fig. 1 illustrates (dotted line) section coupling 64 and 72] 
Tanaka in view of Nakamura does not teach the upper coupling section is disposed at a side further inward from the coupling section in a vehicle width direction
Sakabe teaches an upper coupling section [fig. 1 @20] is disposed at a side further inward [fig. 2 illustrates 20 further inboard of 36] from a coupling section [fig. 2 @36 corresponds to Tanaka fig. 1 @50] in a vehicle width direction
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a reinforcing structure, as taught by Sakabe, into the joining structure taught by Tanaka in view of Nakamura in order to provide a pillar structure for a vehicle that may improve visibility while assuring stiffness (Sakabe: ¶0006).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694